DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the phrase “one of the workpiece holding units being arranged or being able to be arranged in each machining region” is indefinite as it is unclear if applicant is claiming one of the holding units is arranged in both the first and second machining regions or if applicant is claiming that each holding unit is arranged in its own machining region.
For claim 3, the phrase “the separating element is movable relative to the moving unit” is indefinite as in the parent claim applicant claimed that the separating element is formed integrally with the moving unit.
For claims 6, 8, 10-11, 14, 20 and 24-25 the phrase “and/or” is indefinite as it is unclear which embodiment applicant is claiming.
For claim 16, the phrase “in particular pivoted” is indefinite as it is unclear if applicant is claiming actual pivoting or if pivoting is merely optional language.
For claims 24 and 25, there is no antecedent basis for “the guide or the separating element”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-13, 15-19 and 22-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DE 10300105 to Yoshikawa (Yoshikawa).
Concerning claim 1, Yoshikawa discloses the machining device for machining workpieces, having: 
a first workpiece holding unit (6) for holding a first workpiece and a second workpiece holding unit (6) for holding a second workpiece; and 
a separating element (44), a first machining region (S1) being able to be at least partially separated from a second machining region (S2) by the separating element, 

Concerning claim 2, Yoshikawa discloses the separating element (11) is attached to a movable unit (15) or formed integrally with it, said movable unit having a drive (as it is a drive device) for moving the movable unit. 
Concerning claim 3, Yoshikawa discloses the separating element (11) is movable relative to the movable unit (15). 
Concerning claim 4, Yoshikawa discloses the separating element (11)  is moveable along a linear guide (12). 
Concerning claim 5, Yoshikawa discloses the separating element (11) is formed plate-shaped. 
Concerning claim 8, Yoshikawa discloses a control unit (2) which is configured to move the separating element (11) before, during or after a clamping of a workpiece with the first workpiece holding unit and/or the second workpiece holding unit. 
Concerning claim 9, Yoshikawa discloses a first machining aggregate (7) and a second machining aggregate (7) which are configured for machining. 
Concerning claim 10, Yoshikawa discloses the first workpiece holding unit (6) is carried by a first movable carrier (9) which is movable along a first guide unit and/or the second workpiece holding unit is carried by a second movable carrier which is movable along a second guide unit. 
Concerning claim 11, Yoshikawa discloses the first and/or second workpiece holding unit (6) is realized such that a workpiece can be clamped on two sides of the workpiece holding unit. 
Concerning claim 12, Yoshikawa discloses a method for workpiece machining, preferably using a device according to claim 1, comprising: 
holding at least one workpiece with a first workpiece holding unit (6) or a second workpiece holding unit (6); 
a first machining region (s1) being at least partially separated from a second machining region (S2) by a separating element (11) and the at least one workpiece being arranged or becoming arranged in the first or second machining region; 
moving the separating element (11) before, during or after the holding of the at least one workpiece in order to change the dimensions of the first and second machining region; and machining the at least one workpiece. 
Concerning claim 13, Yoshikawa discloses a first workpiece is held with the first workpiece holding unit (6), and a second workpiece is held with the second workpiece holding unit (6). 
Concerning claim 15, Yoshikawa discloses the separating element (15) being moved along a linear guide (12). 
Concerning claim 16, Yoshikawa discloses the separating element (11) for separating the first machining region from the second machining region being moved in between them, in particular pivoted. 
Concerning claim 17, Yoshikawa discloses the drive (15) comprises a servomotor (as it converts electricity to movement of the drive see figure 1). 
Concerning claim 18, Yoshikawa discloses in figures 4-5 the separating element (11) is pivotable relative to the movable unit (15). 
Concerning claim 19, Yoshikawa discloses the linear guide (12) is aligned in a horizontal direction. 
Concerning claim 22, Yoshikawa discloses the first machining aggregate (7) is able to be arranged in the first machining region (S1) and the second machining aggregate (7) in the second machining region (S2). 
Concerning claim 23, Yoshikawa discloses at least one of the first guide (9) unit or the second guide unit (9) is a rail. 
Concerning claim 24, Yoshikawa discloses the first and/or second guide unit (9) extends transversely to the guide of the separating element (11). 
Concerning claim 25, Yoshikawa discloses the first and/or second guide unit (9) extends perpendicular to the guide of the separating element (11). 
Concerning claim 26, Yoshikawa discloses the first workpiece and the second workpiece are machined at least partially simultaneously (¶2). 
Concerning claim 27, Yoshikawa discloses the linear guide (12) is aligned in a horizontal direction. 
Concerning claim 28, Yoshikawa discloses the separating element (11) is for separating the first machining region (S1) from the second machining region (S2) being pivoted in between them (see figures 4-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of U.S. Patent No. 8,333,536 to Shih (Shih).
Concerning claim 6, Yoshikawa does not disclose a first extraction unit.
Shih discloses a machining device comprising a workpiece holding unit (32) and a first extraction unit (6) is provided in a vertical direction beneath the workpiece holding unit (32). 
Because both these references are concerned with a similar problem, i.e. machining devices, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add the extraction unit of Shih to the machining device of Yoshikawa.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple addition of the extraction unit of Shih to the machining device of Yoshikawa will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 21, Shih, as applied to Yoshikawa, discloses wherein the first extraction unit (6) comprises a funnel (60) for receiving chips.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of U.S. Patent No. 7,882,866 to Burrows (Burrows).
Concerning claim 7, Yoshikawa does not disclose the machining device has at least one lateral extraction unit. 
Burrows discloses a machining device comprising a workpiece holding unit (22) and at least one lateral extraction unit (51).
Because both these references are concerned with a similar problem, i.e. machining devices, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add the extraction unit of Burrows to the machining device of Yoshikawa.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple addition of the extraction unit of Burrows to the machining device of Yoshikawa will obtain predictable results and is therefore obvious and proper combination of the references is made.

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claim 20, Yoshikawa does not disclose the separating element has a contour comprising inclined surfaces and/or curved surfaces for diverting chips in an at least partially vertical downwardly aligned direction.  Instead the separating element (11) appears to be straight, with no curves or inclines for diverting chips, especially since the device does not discloses any sort of chip removal.  U.S. Patent No. 10,800,067 discloses a machining device with two different work areas and a separating device (9) but as seen in figures 2 and 3, this separating device is a straight plate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.